             Entered on Docket May 9, 2019

                                                          Below is the Order of the Court.

 1
 2
                                                           ___________________
 3                                                         Christopher M. Alston
                                                           U.S. Bankruptcy Judge
 4                                                          (Dated as of Entered on Docket date above)

 5
 6
 7   _______________________________________________________________
 8
 9
                               UNITED STATES BANKRUPTCY COURT
10                          FOR THE WESTERN DISTRICT OF WASHINGTON
11   In re
12   JASON L. WOEHLER,                               Case No. 18-12299-CMA
13                                                   EX PARTE ORDER GRANTING
14                                     Debtor.       STIPULATED MOTION FURTHER
                                                     EXTENDING TIME TO OBJECT TO
15                                                   DISCHARGE

16             THIS MATTER came before the Court on the Stipulated Motion of the United States
17   Trustee and the debtor, Jason L. Woehler (“Debtor”), to extend the deadline for any objections to
18   the Debtor’s discharge for the United States Trustee and chapter 7 trustee only.
19             The Court, having considered the Stipulated Motion, hereby
20             ORDERS that the Motion is GRANTED; and
21             FURTHER ORDERS that the deadline for the United States Trustee or the chapter 7
22   trustee to file an objection to the Debtor’s discharge under section 727 is hereby extended to and
23   through May 25, 2019.
24                                        /// END OF ORDER ///
25
26   //
27   //
     //
28
      EX PARTE ORDER GRANTING                                                Office of the United States Trustee
                                                                                      United States Courthouse
      STIPULATED MOTION FURTHER                                                  700 Stewart Street, Suite 5103
      EXTENDING TIME TO OBJECT TO                                                      Seattle, WA 98101-1271
      DISCHARGE - 1                                                          206-553-2000, 206-553-2566 (fax)

      Case 18-12299-CMA Doc 136 Filed 05/09/19                  Ent. 05/09/19 12:22:14             Pg. 1 of 2
                                                  Below is the Order of the Court.

 1   Presented by:
 2
     GREGORY M. GARVIN
 3   Acting United States Trustee for Region 18
 4   /s/ Hilary Bramwell Mohr
     HILARY BRAMWELL MOHR, WSBA #40005
 5   Attorney for the United States Trustee
 6
 7   JAMES E. DICKMEYER, P.C.
 8
     /s/ James E. Dickmeyer
 9   JAMES E. DICKMEYER, WSBA #14318
     Attorney for the Debtor
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     EX PARTE ORDER GRANTING                                     Office of the United States Trustee
                                                                          United States Courthouse
     STIPULATED MOTION FURTHER                                       700 Stewart Street, Suite 5103
     EXTENDING TIME TO OBJECT TO                                           Seattle, WA 98101-1271
     DISCHARGE - 1                                               206-553-2000, 206-553-2566 (fax)

     Case 18-12299-CMA Doc 136 Filed 05/09/19         Ent. 05/09/19 12:22:14           Pg. 2 of 2
